Exhibit 10.1

Commercial Paper Dealer Agreement
4(a)(2) Program


among


DCP Midstream Operating, LP,
as Issuer


DCP Midstream Partners, LP,
as Guarantor


and


[_____],
as Dealer


Concerning Notes to be issued pursuant to an Issuing and Paying Agency Agreement
dated as of [_____] among the Issuer, the Guarantor and [_____], as Issuing and
Paying Agent


Dated as of [_____]



--------------------------------------------------------------------------------




Commercial Paper Dealer Agreement
4(a)(2) Program; Guaranteed
This Commercial Paper Dealer Agreement (as the same may be amended, modified or
amended and restated from time to time, this “Agreement”) sets forth the
understandings among the Issuer, the Guarantor and the Dealer, each named on the
cover page hereof, in connection with the issuance and sale by the Issuer of its
short-term promissory notes (the “Notes”) through the Dealer.
The Guarantor has agreed unconditionally and irrevocably to guarantee payment in
full of the principal of and interest (if any) on all such Notes of the Issuer,
pursuant to a guarantee, dated the date hereof, in the form of Exhibit D hereto
(the “Guarantee”).
Certain terms used in this Agreement are defined in Section 6 hereof.
The Addendum to this Agreement, and any Annexes or Exhibits described in this
Agreement or such Addendum, are hereby incorporated into this Agreement and made
fully a part hereof.
1.
Offers, Sales and Resales of Notes.

1.1
While (i) the Issuer has and shall have no obligation to sell the Notes to the
Dealer or to permit the Dealer to arrange any sale of the Notes for the account
of the Issuer, and (ii) the Dealer has and shall have no obligation to purchase
the Notes from the Issuer or to arrange any sale of the Notes for the account of
the Issuer, the parties hereto agree that in any case where the Dealer purchases
Notes from the Issuer, or arranges for the sale of Notes by the Issuer, such
Notes will be purchased or sold by the Dealer in reliance on the
representations, warranties, covenants and agreements of the Issuer and the
Guarantor contained herein or made pursuant hereto and on the terms and
conditions and in the manner provided herein.

1.2
So long as this Agreement shall remain in effect, and in addition to the
limitations contained in Section 1.7 hereof, neither the Issuer nor the
Guarantor shall, without the consent of the Dealer, offer, solicit or accept
offers to purchase, or sell, any Notes except (a) in transactions with one or
more dealers which may from time to time after the date hereof become dealers
with respect to the Notes by executing with the Issuer and the Guarantor one or
more agreements which contain provisions substantially identical to those
contained in Section 1 of this Agreement, of which the Issuer and the Guarantor
hereby undertake to provide the Dealer prompt notice or (b) in transactions with
the other dealers listed on the Addendum hereto, which are executing agreements
with the Issuer and the Guarantor which contain provisions substantially
identical to Section 1 of this Agreement contemporaneously herewith. In no event
shall the Issuer or the Guarantor offer, solicit or accept offers to purchase,
or sell, any Notes directly on its own behalf in transactions with persons other
than broker-dealers as specifically permitted in this Section 1.2.

1.3
The Notes shall be in a minimum denomination of $250,000 or integral multiples
of $1,000 in excess thereof, will bear such interest rates, if interest bearing,
or will be sold at such discount from their face amounts, as shall be agreed
upon by the Dealer and the Issuer, shall have a maturity not exceeding 397 days
from the date of issuance and may have such terms as are


--------------------------------------------------------------------------------




specified in Exhibit C hereto or the Private Placement Memorandum. The Notes
shall not contain any provision for extension, renewal or automatic “rollover.”
1.4
The authentication and issuance of, and payment for, the Notes shall be effected
in accordance with the Issuing and Paying Agency Agreement, and the Notes shall
be either individual physical certificates or book-entry notes evidenced by one
or more master notes (each, a “Master Note”) registered in the name of The
Depository Trust Company (“DTC”) or its nominee, in the form or forms annexed to
the Issuing and Paying Agency Agreement.

1.5
If the Issuer and the Dealer shall agree on the terms of the purchase of any
Note by the Dealer or the sale of any Note arranged by the Dealer (including,
but not limited to, agreement with respect to the date of issue, purchase price,
principal amount, maturity and interest rate or interest rate index and margin
(in the case of interest-bearing Notes) or discount thereof (in the case of
Notes issued on a discount basis), and appropriate compensation for the Dealer’s
services hereunder) pursuant to this Agreement, the Issuer shall cause such Note
to be issued and delivered in accordance with the terms of the Issuing and
Paying Agency Agreement and payment for such Note shall be made by the purchaser
thereof, either directly or through the Dealer, to the Issuing and Paying Agent,
for the account of the Issuer. Except as otherwise agreed, in the event that the
Dealer is acting as an agent and a purchaser shall either fail to accept
delivery of or make payment for a Note on the date fixed for settlement, the
Dealer shall promptly notify the Issuer, and if the Dealer has theretofore paid
the Issuer for the Note, the Issuer will promptly return such funds to the
Dealer against its return of the Note to the Issuer, in the case of a
certificated Note, and upon notice of such failure in the case of a book-entry
Note. If such failure occurred for any reason other than default by the Dealer,
the Issuer and the Guarantor agree, jointly and severally, to reimburse the
Dealer on an equitable basis for the Dealer’s loss of the use of such funds for
the period such funds were credited to the Issuer’s account.

1.6
The Dealer, the Issuer and the Guarantor hereby establish and agree to observe
the following procedures in connection with offers, sales and subsequent resales
or other transfers of the Notes:

(a)
Offers and sales of the Notes by or through the Dealer shall be made only to:
(i) investors reasonably believed by the Dealer to be Qualified Institutional
Buyers or Institutional Accredited Investors and (ii) non-bank fiduciaries or
agents that will be purchasing Notes for one or more accounts, each of which is
reasonably believed by the Dealer to be an Institutional Accredited Investor.

(b)
Resales and other transfers of the Notes by the holders thereof shall be made
only in accordance with the restrictions in the legend described in clause (e)
below.

(c)
No general solicitation or general advertising shall be used in connection with
the offering of the Notes. Without limiting the generality of the foregoing,
without the prior written approval of the Dealer, neither the Issuer nor the
Guarantor shall issue any press release, make any other statement to any member
of the press making reference to the Notes, the offer or sale of the Notes, the
Guarantee or this Agreement or place or publish any


--------------------------------------------------------------------------------




“tombstone” or other advertisement relating to the Notes, the offer or sale
thereof or the Guarantee. Except as required by applicable securities laws, the
Issuer and the Guarantor shall (i) omit the name of the Dealer from any publicly
available filing by the Issuer or the Guarantor that makes reference to the
Notes, the offer or sale of the Notes, the Guarantee or this Agreement, (ii) not
include a copy of this Agreement in any such filing or as an exhibit thereto,
and (iii) redact the name of the Dealer and any contact information or other
information that could identify the Dealer from any agreement or other
information included in such filing.
(d)
No sale of Notes to any one purchaser shall be for less than $250,000 principal
or face amount, and no Note shall be issued in a smaller principal or face
amount. If the purchaser is a non-bank fiduciary or agent acting on behalf of
others, each person for whom such purchaser is acting must purchase at least
$250,000 principal or face amount of Notes.

(e)
Offers and sales of the Notes by the Issuer through the Dealer acting as agent
for the Issuer shall be made in accordance with Section 4(a)(2) under the
Securities Act, and shall be subject to the restrictions described in the legend
appearing on Exhibit A hereto. A legend substantially to the effect of such
Exhibit A shall appear as part of the Private Placement Memorandum used in
connection with offers and sales of Notes hereunder, as well as on each
individual certificate representing a Note and each Master Note representing
book-entry Notes offered and sold pursuant to this Agreement.

(f)
The Dealer shall furnish or shall have furnished to each purchaser of Notes for
which it has acted as the dealer a copy of the then-current Private Placement
Memorandum unless such purchaser has previously received a copy of the Private
Placement Memorandum as then in effect. The Private Placement Memorandum shall
expressly state that any person to whom Notes are offered shall have an
opportunity to ask questions of, and receive information from, the Issuer, the
Guarantor and the Dealer and shall provide the names, addresses and telephone
numbers of the persons from whom information regarding the Issuer and the
Guarantor may be obtained.

(g)
The Issuer and the Guarantor, jointly and severally, agree for the benefit of
the Dealer and each of the holders and prospective purchasers from time to time
of the Notes that, if at any time the Issuer and the Guarantor shall not be
subject to Section 13 or 15(d) of the Exchange Act, the Issuer and the Guarantor
will furnish, upon request and at their expense, to the Dealer and to holders
and prospective purchasers of Notes information required by Rule 144A(d)(4)(i)
in compliance with Rule 144A(d).

(h)
In the event that any Note offered or to be offered by the Dealer would be
ineligible for resale under Rule 144A, the Issuer shall immediately notify the
Dealer (by telephone, confirmed in writing, which may be by email or facsimile)
of such fact and shall promptly prepare and deliver to the Dealer an amendment
or supplement to the Private Placement Memorandum describing the Notes that are
ineligible, the reason for such ineligibility and any other relevant information
relating thereto.

(i)
The Issuer and the Guarantor represent that neither the Issuer nor the Guarantor
is currently issuing commercial paper in the United States market in reliance
upon the exemption provided by Section 3(a)(3) of the Securities Act. The Issuer
and the Guarantor agree that, if the Issuer or the Guarantor shall issue
commercial paper after the date hereof in reliance


--------------------------------------------------------------------------------




upon such exemption, (a) the proceeds from the sale of the Notes will be
segregated from the proceeds of the sale of any such commercial paper by being
placed in a separate account; (b) the Issuer and the Guarantor will institute
appropriate corporate procedures to ensure that the offers and sales of notes
issued by the Issuer or the Guarantor, as the case may be, pursuant to the
Section 3(a)(3) exemption are not integrated with offerings and sales of Notes
hereunder; and (c) the Issuer and the Guarantor will comply with each of the
requirements of Section 3(a)(3) of the Securities Act in selling commercial
paper or other short-term debt securities other than the Notes in the United
States.
1.7
Each of the Issuer and the Guarantor hereby represents and warrants to the
Dealer, in connection with offers, sales and resales of Notes, as follows:

(a)
The Issuer and the Guarantor hereby confirm to the Dealer that (except as
permitted by Section 1.6(i)) within the preceding six months neither the Issuer
nor the Guarantor nor any person other than the Dealer or the other dealers
referred to in Section 1.2 hereof acting on behalf of the Issuer or the
Guarantor has offered or sold any Notes, or any substantially similar security
of the Issuer or the Guarantor (including, without limitation, medium-term notes
issued by the Issuer or the Guarantor), to, or solicited offers to buy any such
security from, any person other than the Dealer or the other dealers referred to
in Section 1.2 hereof. The Issuer and the Guarantor also agree that (except as
permitted by Section 1.6(i)), as long as the Notes are being offered for sale by
the Dealer and the other dealers referred to in Section 1.2 hereof as
contemplated hereby and until at least six months after the offer of Notes
hereunder has been terminated, neither the Issuer nor the Guarantor nor any
person other than the Dealer or the other dealers referred to in Section 1.2
hereof (except as contemplated by Section 1.2 hereof) will offer the Notes or
any substantially similar security of the Issuer for sale to, or solicit offers
to buy any such security from, any person other than the Dealer or the other
dealers referred to in Section 1.2 hereof, it being understood that such
agreement is made with a view to bringing the offer and sale of the Notes within
the exemption provided by Section 4(a)(2) of the Securities Act and shall
survive any termination of this Agreement. Each of the Issuer and the Guarantor
hereby represents and warrants that it has not taken or omitted to take, and
will not take or omit to take, any action that would cause the offering and sale
of Notes hereunder to be integrated with any other offering of securities,
whether such offering is made by the Issuer or the Guarantor or some other party
or parties.

(b)
The Issuer represents and agrees that the proceeds of the sale of the Notes are
not currently contemplated to be used for the purpose of buying, carrying or
trading securities within the meaning of Regulation T and the interpretations
thereunder by the Board of Governors of the Federal Reserve System. In the event
that the Issuer determines to use such proceeds for the purpose of buying,
carrying or trading securities, whether in connection with an acquisition of
another company or otherwise, the Issuer shall give the Dealer at least five
business days’ prior written notice to that effect. The Issuer shall also give
the Dealer prompt notice of the actual date that it commences to purchase
securities with the proceeds of the Notes. Thereafter, in the event that the
Dealer purchases Notes as principal and does not resell such Notes on the day of
such purchase, to the extent necessary to comply with Regulation T and the
interpretations thereunder, the Dealer will sell such Notes either (i) only to
offerees it reasonably believes to be Qualified Institutional Buyers or to
Qualified Institutional Buyers it reasonably believes are acting for other
Qualified Institutional


--------------------------------------------------------------------------------




Buyers, in each case in accordance with Rule 144A or (ii) in a manner which
would not cause a violation of Regulation T and the interpretations thereunder.
2.
Representations and Warranties of the Issuer and the Guarantor.
Each of the Issuer and the Guarantor represents and warrants as to itself that:

2.1
The Issuer is a limited partnership duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and has all the
requisite power and authority to execute, deliver and perform its obligations
under the Notes, this Agreement and the Issuing and Paying Agency Agreement.

2.2
The Guarantor is a limited partnership duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization and has all
the requisite power and authority to execute, deliver and perform its
obligations under the Guarantee, this Agreement and the Issuing and Paying
Agency Agreement.

2.3
This Agreement and the Issuing and Paying Agency Agreement have been duly
authorized, executed and delivered by the Issuer and the Guarantor and
constitute legal, valid and binding obligations of the Issuer and the Guarantor
enforceable against the Issuer and the Guarantor in accordance with their terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

2.4
The issuance of the Notes by the Issuer has been duly authorized by all
necessary limited partnership action on the part of the Issuer, and when issued
as provided in the Issuing and Paying Agency Agreement, the Notes will be duly
and validly issued and will constitute legal, valid and binding obligations of
the Issuer enforceable against the Issuer in accordance with their terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

2.5
The issuance of the Guarantee by the Guarantor has been duly authorized by all
necessary limited partnership action on the part of the Guarantor, and when the
Notes have been issued as provided in the Issuing and Paying Agency Agreement,
will be duly executed and delivered by the Guarantor and constitute the legal,
valid and binding obligation of the Guarantor enforceable against the Guarantor
in accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

2.6
The offer and sale of the Notes and the Guarantee in the manner contemplated
hereby do not require registration of the Notes or the Guarantee under the
Securities Act, pursuant to the exemption from registration contained in Section
4(a)(2) thereof, and no indenture in respect of the Notes or the Guarantee is
required to be qualified under the Trust Indenture Act of 1939, as amended.


--------------------------------------------------------------------------------




2.7
The Notes and the Guarantee will rank at least pari passu with all other
unsecured and unsubordinated indebtedness of the Issuer and the Guarantor,
respectively.

2.8
No consent or action of, or filing or registration with, any governmental or
public regulatory body or authority, including the SEC, is required to
authorize, or is otherwise required in connection with the execution or delivery
by the Issuer or the Guarantor of, or the performance by the Issuer or the
Guarantor of its obligations under, this Agreement, the Notes, the Guarantee or
the Issuing and Paying Agency Agreement, except (i) as may be required by the
securities or Blue Sky laws of the various states in connection with the offer
and sale of the Notes in the manner contemplated hereby or (ii) as may be
required by the Exchange Act in connection with the entry into this Agreement
and the transactions contemplated hereunder.

2.9
Neither the execution and delivery by the Issuer or the Guarantor of this
Agreement, the Guarantee and the Issuing and Paying Agency Agreement, nor the
issuance of the Notes in accordance with the Issuing and Paying Agency
Agreement, nor the fulfillment of or compliance with the terms and provisions
hereof or thereof by the Issuer or the Guarantor, will (i) result in the
creation or imposition of any mortgage, lien, charge or encumbrance of any
nature whatsoever upon any of the properties or assets of the Issuer or the
Guarantor, or (ii) violate or result in a breach or a default under any of the
terms of the certificate of limited partnership or the agreement of limited
partnership of the Issuer or the Guarantor, any contract or instrument to which
the Issuer or the Guarantor is a party or by which it or its property is bound,
or any law or regulation, or any order, writ, injunction or decree of any court
or government instrumentality, to which the Issuer or the Guarantor is subject
or by which it or its property is bound, which violation, breach or default
would have a material adverse effect on the condition (financial or otherwise)
or operations of the Issuer or the Guarantor or the ability of the Issuer or the
Guarantor to perform its obligations under this Agreement, the Notes, the
Guarantee or the Issuing and Paying Agency Agreement.

2.10
Except as disclosed in the Company Information, no litigation or governmental
proceeding is pending or, to the knowledge of the Issuer or the Guarantor,
threatened, against or affecting the Issuer or the Guarantor or any of their
subsidiaries which would result in a material adverse change in the condition
(financial or otherwise) or operations of the Issuer or the Guarantor or the
ability of the Issuer or the Guarantor to perform its obligations under this
Agreement, the Notes, the Guarantee or the Issuing and Paying Agency Agreement.

2.11
Neither the Issuer nor the Guarantor is an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

2.12
Neither the Private Placement Memorandum (excluding the Dealer Information) nor
the Company Information contains any untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

2.13
Each (a) issuance of Notes by the Issuer hereunder and (b) amendment or
supplement of the Private Placement Memorandum that is approved by the Issuer
and the Guarantor shall be


--------------------------------------------------------------------------------




deemed a representation and warranty by each of the Issuer and the Guarantor to
the Dealer, as of the date thereof, that, both before and after giving effect to
such issuance and after giving effect to such amendment or supplement, (i) the
representations and warranties given by the Issuer and the Guarantor set forth
in this Section 2 remain true and correct on and as of such date as if made on
and as of such date, (ii) in the case of an issuance of Notes, the Notes being
issued on such date have been duly and validly issued and constitute legal,
valid and binding obligations of the Issuer, enforceable against the Issuer in
accordance with their terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law) and are guaranteed
pursuant to the Guarantee, (iii) in the case of an issuance of Notes, since the
date of the most recent Private Placement Memorandum, there has been no material
adverse change in the condition (financial or otherwise) or operations of the
Issuer or the Guarantor which has not been disclosed to the Dealer in writing or
in the Company Information and (iv) neither the Issuer nor the Guarantor is in
default of any of its obligations hereunder or under the Notes, the Guarantee or
the Issuing and Paying Agency Agreement.
3.
Covenants and Agreements of the Issuer and the Guarantor.
Each of the Issuer and the Guarantor covenants and agrees as to itself that:

3.1
The Issuer and the Guarantor will give the Dealer prompt notice (but in any
event prior to any subsequent issuance of Notes hereunder) of any amendment to,
modification of or waiver with respect to, the Notes, the Guarantee or the
Issuing and Paying Agency Agreement, including a complete copy of any such
amendment, modification or waiver.

3.2
The Issuer and the Guarantor shall, whenever there shall occur any change in the
condition (financial or otherwise) or operations of the Issuer or the Guarantor
or any development or occurrence in relation to the Issuer or the Guarantor that
would be materially adverse to holders of the Notes or potential holders of the
Notes (including any downgrading or receipt of any notice of intended or
potential downgrading or any review for potential change in the rating accorded
any of the securities of the Issuer or the Guarantor by any nationally
recognized statistical rating organization which has published a rating of the
Notes), promptly, and in any event prior to any subsequent issuance of Notes
hereunder, notify the Dealer (by telephone, confirmed in writing, which may be
by email or facsimile) of such change, development or occurrence.

3.3
The Issuer and the Guarantor shall from time to time furnish to the Dealer such
information as the Dealer may reasonably request, including, without limitation,
any press releases or material provided by the Issuer or the Guarantor to any
national securities exchange or rating agency, regarding (i) the operations and
financial condition of the Issuer or the Guarantor, (ii) the due authorization
and execution by the Issuer and the Guarantor of the Notes and the Guarantee,
(iii) the Issuer’s ability to pay the Notes as they mature and (iv) the
Guarantor’s ability to fulfill its obligations under the Guarantee.


--------------------------------------------------------------------------------




3.4
The Issuer and the Guarantor will take all such action as the Dealer may
reasonably request to ensure that each offer and each sale of the Notes will
comply with any applicable state Blue Sky laws; provided, however, that neither
the Issuer nor the Guarantor shall be obligated to file any general consent to
service of process or to qualify as a foreign corporation in any jurisdiction in
which it is not so qualified, or subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject.

3.5
Neither the Issuer nor the Guarantor will be in default of any of its
obligations hereunder or under the Notes, the Guarantee or the Issuing and
Paying Agency Agreement, at any time that any of the Notes are outstanding.

3.6
The Issuer shall not issue Notes hereunder until the Dealer shall have received
(a) opinions of counsel to the Issuer and the Guarantor (all or any portion of
which may be provided by in-house counsel for the Issuer and the Guarantor),
addressed to the Dealer, reasonably satisfactory in form and substance to the
Dealer, (b) a copy of the executed Issuing and Paying Agency Agreement as then
in effect, (c) a copy of the executed Guarantee, (d) a copy of the resolutions
adopted by the Boards of Directors of the Issuer and the Guarantor, reasonably
satisfactory in form and substance to the Dealer and certified by the Secretary
or similar officer of the Issuer or the Guarantor, as the case may be,
authorizing execution and delivery by the Issuer and the Guarantor of this
Agreement, the Issuing and Paying Agency Agreement, the Guarantee and the Notes
and consummation by the Issuer and the Guarantor of the transactions
contemplated hereby and thereby, (e) prior to the issuance of any book-entry
Notes represented by a Master Note registered in the name of DTC or its nominee,
a copy of the executed Letter of Representations among the Issuer, the
Guarantor, the Issuing and Paying Agent and DTC and of the executed Master Note,
(f) prior to the issuance of any Notes in physical form, a copy of such form
(unless attached to this Agreement or the Issuing and Paying Agency Agreement),
(g) confirmation of the then current rating assigned to the Notes by each
nationally recognized statistical rating organization then rating the Notes, and
(h) such other certificates, opinions, letters and documents as the Dealer shall
have reasonably requested.

3.7
The Issuer and the Guarantor, jointly and severally, shall reimburse the Dealer
for all of the Dealer’s reasonable out-of-pocket expenses related to this
Agreement, including expenses incurred in connection with its preparation and
negotiation, and the transactions contemplated hereby (including, but not
limited to, the printing and distribution of the Private Placement Memorandum),
and, if applicable, for the reasonable fees and out-of-pocket expenses of the
Dealer’s external counsel; provided that any out-of-pocket expenses shall be
subject to the prior written approval of the Issuer and the Guarantor.

4.
Disclosure.

4.1
The Private Placement Memorandum and its contents (other than the Dealer
Information) shall be the sole responsibility of the Issuer and the Guarantor.
The Private Placement Memorandum shall contain a statement expressly offering an
opportunity for each prospective purchaser to ask questions of, and receive
answers from, the Issuer and the Guarantor concerning the


--------------------------------------------------------------------------------




offering of Notes and to obtain relevant additional information which the Issuer
possesses or can acquire without unreasonable effort or expense.
4.2
Each of the Issuer and the Guarantor agrees to promptly furnish the Dealer the
Company Information as it becomes publicly available, which Company Information
will be deemed furnished upon its posting to the website of the SEC.

4.3
(a) Each of the Issuer and the Guarantor further agrees to notify the Dealer
promptly upon the occurrence of any event relating to or affecting the Issuer or
the Guarantor that would cause the Company Information then in existence to
include an untrue statement of a material fact or to omit to state a material
fact necessary in order to make the statements contained therein, in light of
the circumstances under which they are made, not misleading.

(b) In the event that the Issuer or the Guarantor gives the Dealer notice
pursuant to Section 4.3(a) and (i) the Issuer is selling Notes in accordance
with Section 1, (ii) the Dealer notifies the Issuer that the Dealer then has
Notes it is holding in inventory or (iii) any Notes are otherwise outstanding,
the Issuer and the Guarantor agree promptly to supplement or amend the Private
Placement Memorandum (including by information incorporated by reference
therein) so that the Private Placement Memorandum, as amended or supplemented,
shall not contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, and the Issuer and the
Guarantor shall make such supplement or amendment available to the Dealer.
(c) In the event that (i) the Issuer or the Guarantor gives the Dealer notice
pursuant to Section 4.3(a), (ii) the Dealer does not notify the Issuer or the
Guarantor that the Dealer is then holding Notes in inventory and (iii) the
Issuer or the Guarantor chooses not to promptly amend or supplement the Private
Placement Memorandum in the manner described in Section 4.3(b), then all
solicitations and sales of Notes shall be suspended until such time as the
Issuer and the Guarantor have so amended or supplemented the Private Placement
Memorandum, and made such amendment or supplement available to the Dealer.
(d) Without limiting the generality of Section 4.3(a), the Issuer and the
Guarantor shall review, amend and supplement the Private Placement Memorandum
(including by information incorporated by reference therein) on a periodic
basis, but no less than at least once annually, to incorporate current financial
information of the Issuer and the Guarantor to the extent necessary to ensure
that the information provided in the Private Placement Memorandum is accurate
and complete in all material respects.
5.
Indemnification and Contribution.

5.1
The Issuer and the Guarantor, jointly and severally, will indemnify and hold
harmless the Dealer, each individual, corporation, partnership, trust,
association or other entity controlling the Dealer, any affiliate of the Dealer
or any such controlling entity and their respective directors, officers,
employees, partners, incorporators, shareholders, servants, trustees and agents
(hereinafter the “Indemnitees”) against any and all liabilities, penalties,
suits, causes of


--------------------------------------------------------------------------------




action, losses, damages, claims, costs and expenses (including, without
limitation, reasonable fees and disbursements of external counsel) or judgments
of whatever kind or nature (each a “Claim”), imposed upon, incurred by or
asserted against the Indemnitees arising out of or based upon (i) any allegation
that the Private Placement Memorandum, the Company Information or any
information provided by the Issuer or the Guarantor to the Dealer included (as
of any relevant time) or includes an untrue statement of a material fact or
omitted (as of any relevant time) or omits to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading or (ii) the breach by the Issuer or the Guarantor of
any agreement, covenant or representation made in or pursuant to this Agreement.
This indemnification shall not apply to the extent that the Claim arises out of
or is based upon Dealer Information.
5.2
Provisions relating to claims made for indemnification under this Section 5 are
set forth in Exhibit B to this Agreement.

5.3
In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for in this Section 5 is held to be
unavailable or insufficient to hold harmless the Indemnitees, although
applicable in accordance with the terms of this Section 5, the Issuer and the
Guarantor, jointly and severally, shall contribute to the aggregate costs
incurred by the Dealer in connection with any Claim in the proportion of the
respective economic interests of the Issuer, the Guarantor and the Dealer;
provided, however, that such contribution by the Issuer and the Guarantor shall
be in an amount such that the aggregate costs incurred by the Dealer do not
exceed the aggregate of the commissions and fees earned by the Dealer hereunder
with respect to the issue or issues of Notes to which such Claim relates. The
respective economic interests shall be calculated by reference to the aggregate
proceeds to the Issuer of the Notes issued hereunder and the aggregate
commissions and fees earned by the Dealer hereunder.

6.
Definitions.

6.1
“Claim” shall have the meaning set forth in Section 5.1.

6.2
“Company Information” at any given time shall mean the Private Placement
Memorandum together with, to the extent applicable, (i) the Issuer’s and the
Guarantor’s most recent report on Form 10-K filed with the SEC and each report
on Form 10-Q and Form 8-K filed by the Issuer or the Guarantor with the SEC
since the most recent Form 10-K, (ii) the Issuer’s and the Guarantor’s most
recent annual audited financial statements and each interim financial statement
or report prepared subsequent thereto, if not included in item (i) above, (iii)
the Issuer’s and the Guarantor’s other publicly available recent reports,
including, but not limited to, any publicly available filings or reports
provided to their respective shareholders, (iv) any other information or
disclosure prepared pursuant to Section 4.3 and (v) any information prepared or
approved by the Issuer or the Guarantor for dissemination to investors or
potential investors in the Notes.


--------------------------------------------------------------------------------




6.3
“Dealer Information” shall mean material concerning the Dealer provided by the
Dealer in writing expressly for inclusion in the Private Placement Memorandum.

6.4
“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended.

6.5
“Indemnitee” shall have the meaning set forth in Section 5.1.

6.6
“Institutional Accredited Investor” shall mean an institutional investor that is
an accredited investor within the meaning of Rule 501 under the Securities Act
and that has such knowledge and experience in financial and business matters
that it is capable of evaluating and bearing the economic risk of an investment
in the Notes, including, but not limited to, a bank, as defined in Section
3(a)(2) of the Securities Act, or a savings and loan association or other
institution, as defined in Section 3(a)(5)(A) of the Securities Act, whether
acting in its individual or fiduciary capacity.

6.7
“Issuing and Paying Agency Agreement” shall mean the issuing and paying agency
agreement described on the cover page of this Agreement, as such agreement may
be amended or supplemented from time to time.

6.8
“Issuing and Paying Agent” shall mean the party designated as such on the cover
page of this Agreement, as issuing and paying agent under the Issuing and Paying
Agency Agreement, or any successor thereto in accordance with the Issuing and
Paying Agency Agreement.

6.9
“Non-bank fiduciary or agent” shall mean a fiduciary or agent other than (a) a
bank, as defined in Section 3(a)(2) of the Securities Act, or (b) a savings and
loan association, as defined in Section 3(a)(5)(A) of the Securities Act.

6.10
“Private Placement Memorandum” shall mean offering materials prepared in
accordance with Section 4 (including materials referred to therein or
incorporated by reference therein, if any) provided to purchasers and
prospective purchasers of the Notes, and shall include amendments and
supplements thereto which may be prepared from time to time in accordance with
this Agreement (other than any amendment or supplement that has been completely
superseded by a later amendment or supplement).

6.11
“Qualified Institutional Buyer” shall have the meaning assigned to that term in
Rule 144A under the Securities Act.

6.12
“Rule 144A” shall mean Rule 144A under the Securities Act.

6.13
“SEC” shall mean the U.S. Securities and Exchange Commission.

6.14
“Securities Act” shall mean the U.S. Securities Act of 1933, as amended.

7.
General

7.1
Unless otherwise expressly provided herein, all notices under this Agreement to
parties hereto shall be in writing and shall be effective when received at the
address of the respective party set forth in the Addendum to this Agreement.


--------------------------------------------------------------------------------




7.2
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to its conflict of laws provisions.

7.3
Each of the Issuer and the Guarantor agrees that any suit, action or proceeding
brought by the Issuer or the Guarantor against the Dealer in connection with or
arising out of this Agreement or the Notes or the offer and sale of the Notes
shall be brought solely in the United States federal courts located in the
Borough of Manhattan or the courts of the State of New York located in the
Borough of Manhattan. EACH OF THE DEALER, THE ISSUER AND THE GUARANTOR WAIVES
ITS RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

7.4
This Agreement may be terminated, at any time, by the Issuer, upon one business
day’s prior notice to such effect to the Dealer, or by the Dealer upon one
business day’s prior notice to such effect to the Issuer. Any such termination,
however, shall not affect the obligations of the Issuer and the Guarantor under
Sections 3.7, 4.3, 5 and 7.3 hereof or the respective representations,
warranties, agreements, covenants, rights or responsibilities of the parties
made or arising prior to the termination of this Agreement.

7.5
This Agreement is not assignable by any party hereto without the written consent
of the other parties; provided, however, that the Dealer may assign its rights
and obligations under this Agreement to any affiliate of the Dealer upon notice
to the Issuer and the Guarantor.

7.6
This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. An executed counterpart of this Agreement
delivered by facsimile, .pdf or any other electronic means shall have the same
effect as an original of such executed counterpart.

7.7
This Agreement is for the exclusive benefit of the parties hereto, and their
respective permitted successors and assigns hereunder, and shall not be deemed
to give any legal or equitable right, remedy or claim to any other person
whatsoever.

7.8
The Issuer and Guarantor acknowledge and agree that in connection with the
purchase and sale of the Notes or any other services the Dealer may be deemed to
be providing hereunder, notwithstanding any preexisting relationship, advisory
or otherwise, between the parties or any oral representations or assurances
previously or subsequently made by the Dealer: (i) no fiduciary or agency
relationship between the Issuer and Guarantor and any other person, on the one
hand, and the Dealer, on the other, exists; (ii) the Dealer is not acting as
advisor, expert or otherwise, to either the Issuer or Guarantor, including,
without limitation, with respect to the determination of the offering price of
the Notes, and such relationship between the Issuer and Guarantor, on the one
hand, and the Dealer, on the other, is entirely and solely commercial, based on
arms-length negotiations; (iii) any duties and obligations that the Dealer may
have to the Issuer or Guarantor shall be limited to those duties and obligations
specifically stated herein; and (iv) the Dealer and their respective affiliates
may have interests that differ from those of the Issuer or Guarantor. The Issuer
and Guarantor hereby waive any claims that the


--------------------------------------------------------------------------------




Issuer and Guarantor may have against the Dealer with respect to any breach of
fiduciary duty in connection with the purchase and sale of the Notes.




--------------------------------------------------------------------------------




The parties hereto have executed this Commercial Paper Dealer Agreement as of
the date first above written.
Issuer:


DCP Midstream Operating, LP
 
 
 
By: DCP Midstream Operating, LLC,
 
   its general partner
 
 
 
By:                                                                
 
Name:                                                           
 
Title:                                                             
 
 
 
Guarantor:


DCP Midstream Partners, LP
 
 
 
By: DCP Midstream GP, LP,
 
   its general partner
 
 
 
By: DCP Midstream GP, LLC,
 
   its general partner
 
 
 
By:                                                                 
 
Name:                                                            
 
Title:                                                              
 
 
 
Dealer:


[_____]
 
 
 
By:                                                                
 
Name:                                                           
 
Title:                                                             
 







--------------------------------------------------------------------------------




Addendum
The following additional clauses shall apply to the Agreement and be deemed a
part thereof.
1.    The other dealers referred to in clause (b) of Section 1.2 of the
Agreement are [_____].
2.    The addresses of the respective parties for purposes of notices under
Section 7.1 are as follows:
For the Issuer:


DCP Midstream Operating, LP
370 17th Street, Suite 2500
Denver, Colorado 80202
Attention:    Cindy Koliski
Telephone:    303-605-1873
Facsimile:    303-605-1973


For the Guarantor:


DCP Midstream Partners, LP
370 17th Street, Suite 2500
Denver, Colorado 80202
Attention:    Cindy Koliski
Telephone:    303-605-1873
Facsimile:    303-605-1973


For the Dealer:
__________________________
__________________________
Attention:__________________
Telephone:_________________
Facsimile:__________________







--------------------------------------------------------------------------------




Exhibit A
Form of Legend for Private Placement Memorandum and Notes
THE NOTES AND THE GUARANTEE THEREOF HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE
SECURITIES LAW, AND OFFERS AND SALES THEREOF MAY BE MADE ONLY IN COMPLIANCE WITH
AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS. BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER
WILL BE DEEMED TO REPRESENT THAT (I) IT HAS BEEN AFFORDED AN OPPORTUNITY TO
INVESTIGATE MATTERS RELATING TO THE ISSUER, THE GUARANTOR, THE NOTES, AND THE
GUARANTEE THEREOF, (II) IT IS NOT ACQUIRING SUCH NOTE WITH A VIEW TO ANY
DISTRIBUTION THEREOF, AND (III) IT IS EITHER (A)(1) AN INSTITUTIONAL INVESTOR
THAT IS AN ACCREDITED INVESTOR WITHIN THE MEANING OF RULE 501(a) UNDER THE ACT
(AN “INSTITUTIONAL ACCREDITED INVESTOR”) AND (2)(i) PURCHASING THE NOTES FOR ITS
OWN ACCOUNT, (ii) A BANK (AS DEFINED IN SECTION 3(a)(2) OF THE ACT) OR A SAVINGS
AND LOAN ASSOCIATION OR OTHER INSTITUTION (AS DEFINED IN SECTION 3(a)(5)(A) OF
THE ACT) ACTING IN ITS INDIVIDUAL OR FIDUCIARY CAPACITY, OR (iii) A FIDUCIARY OR
AGENT (OTHER THAN A U.S. BANK OR SAVINGS AND LOAN ASSOCIATION) PURCHASING THE
NOTES FOR ONE OR MORE ACCOUNTS EACH OF WHICH ACCOUNTS IS SUCH AN INSTITUTIONAL
ACCREDITED INVESTOR; OR (B) A QUALIFIED INSTITUTIONAL BUYER (“QIB”) WITHIN THE
MEANING OF RULE 144A UNDER THE ACT THAT IS ACQUIRING THE NOTES FOR ITS OWN
ACCOUNT OR FOR ONE OR MORE ACCOUNTS, EACH OF WHICH ACCOUNTS IS A QIB (AND WITH
RESPECT TO EACH OF WHICH ACCOUNTS THE PURCHASER HAS SOLE INVESTMENT DISCRETION);
AND THE PURCHASER ACKNOWLEDGES THAT IT IS AWARE THAT THE SELLER MAY RELY UPON
THE EXEMPTION FROM THE REGISTRATION PROVISIONS OF SECTION 5 OF THE ACT PROVIDED
BY RULE 144A. BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER THEREOF SHALL ALSO BE
DEEMED TO AGREE THAT ANY RESALE OR OTHER TRANSFER THEREOF WILL BE MADE ONLY (A)
IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE ACT, EITHER (1) TO THE
ISSUER OR TO A DEALER DESIGNATED BY THE ISSUER AS A DEALER FOR THE NOTES
(COLLECTIVELY, THE “DEALERS”), NONE OF WHICH SHALL HAVE ANY OBLIGATION TO
ACQUIRE SUCH NOTE, (2) THROUGH A DEALER TO AN INSTITUTIONAL ACCREDITED INVESTOR
OR A QIB, OR (3) TO A QIB IN A TRANSACTION THAT MEETS THE REQUIREMENTS OF RULE
144A AND (B) IN MINIMUM AMOUNTS OF $250,000.





--------------------------------------------------------------------------------




Exhibit B
Further Provisions Relating to Indemnification
(a)
The Issuer and the Guarantor, jointly and severally, agree to reimburse each
Indemnitee for all expenses (including reasonable fees and disbursements of
external counsel) as they are incurred by it in connection with investigating or
defending any loss, claim, damage, liability or action in respect of which
indemnification may be sought under Section 5 of the Agreement (whether or not
it is a party to any such proceedings).

(b)
Promptly after receipt by an Indemnitee of notice of the existence of a Claim,
such Indemnitee will, if a claim in respect thereof is to be made against the
Issuer or the Guarantor, notify the Issuer and the Guarantor in writing of the
existence thereof; provided that (i) the omission to so notify the Issuer or the
Guarantor will not relieve it from any liability which it may have hereunder
unless and except to the extent it did not otherwise learn of such Claim and
such failure results in the forfeiture by it of substantial rights and defenses,
and (ii) the omission to so notify the Issuer or the Guarantor will not relieve
it from liability which it may have to an Indemnitee otherwise than on account
of this indemnity agreement. In case any such Claim is made against any
Indemnitee and it notifies the Issuer or the Guarantor of the existence thereof,
the Issuer and the Guarantor will be entitled to participate therein, and to the
extent that it may elect by written notice delivered to the Indemnitee, to
assume the defense thereof, with counsel reasonably satisfactory to such
Indemnitee; provided that if the defendants in any such Claim include both the
Indemnitee and either the Issuer or the Guarantor or both, and the Indemnitee
shall have concluded that there are legal defenses available to it which are
different from or additional to those available to the Issuer or the Guarantor,
the Issuer shall not have the right to direct the defense of such Claim on
behalf of such Indemnitee, and the Indemnitee shall have the right to select
separate counsel to assert such legal defenses on behalf of such Indemnitee.
Upon receipt of notice from the Issuer to such Indemnitee of the election of the
Issuer and the Guarantor to assume the defense of such Claim and approval by the
Indemnitee of counsel, the Issuer and the Guarantor will not be liable to such
Indemnitee for expenses incurred thereafter by the Indemnitee in connection with
the defense thereof (other than reasonable costs of investigation) unless (i)
the Indemnitee shall have employed separate counsel in connection with the
assertion of legal defenses in accordance with the proviso to the next preceding
sentence (it being understood, however, that neither the Issuer nor the
Guarantor shall be liable for the expenses of more than one separate counsel (in
addition to any local counsel in the jurisdiction in which any Claim is
brought), approved by the Dealer, representing the Indemnitee who is party to
such Claim), (ii) the Issuer and the Guarantor shall not have employed counsel
reasonably satisfactory to the Indemnitee to represent the Indemnitee within a
reasonable time after notice of existence of the Claim or (iii) the Issuer or
the Guarantor has authorized in writing the employment of counsel for the
Indemnitee. The indemnity, reimbursement and contribution obligations of the
Issuer and the Guarantor hereunder shall be in addition to any other liability
the Issuer or the Guarantor may otherwise have to an Indemnitee and shall be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Issuer, the Guarantor and any Indemnitee. Each
of the Issuer and the Guarantor agrees that without the Dealer’s prior written
consent, it will not settle, compromise or consent to the




--------------------------------------------------------------------------------




entry of any judgment in any Claim in respect of which indemnification may be
sought under the indemnification provision of the Agreement (whether or not the
Dealer or any other Indemnitee is an actual or potential party to such Claim),
unless such settlement, compromise or consent (i) includes an unconditional
release of each Indemnitee from all liability arising out of such Claim and (ii)
does not include a statement as to or an admission of fault, culpability or
failure to act, by or on behalf of any Indemnitee. The Issuer and the Guarantor
shall not be liable for any settlement, compromise or entry of judgment with
respect to any Claim effected without their prior written consent, such consent
not to be unreasonably withheld or delayed.





--------------------------------------------------------------------------------




Exhibit C
Statement of Terms for Interest – Bearing Commercial Paper Notes of DCP
Midstream Operating, LP
THE PROVISIONS SET FORTH BELOW ARE QUALIFIED TO THE EXTENT APPLICABLE BY THE
TRANSACTION SPECIFIC PRIVATE PLACEMENT MEMORANDUM SUPPLEMENT (THE “SUPPLEMENT”)
(IF ANY) SENT TO EACH PURCHASER AT THE TIME OF THE TRANSACTION.
1. General. (a) The obligations of the Issuer to which these terms apply (each a
“Note”) are represented by one or more Master Notes (each, a “Master Note”)
issued in the name of (or of a nominee for) The Depository Trust Company
(“DTC”), which Master Note includes the terms and provisions for the Issuer's
Interest-Bearing Commercial Paper Notes that are set forth in this Statement of
Terms, since this Statement of Terms constitutes an integral part of the
Underlying Records as defined and referred to in the Master Note.
(b) “Business Day” means any day other than a Saturday or Sunday that is neither
a legal holiday nor a day on which banking institutions are authorized or
required by law, executive order or regulation to be closed in New York City
and, with respect to LIBOR Notes (as defined below) is also a London Business
Day. “London Business Day” means a day, other than a Saturday or Sunday, on
which dealings in deposits in U.S. dollars are transacted in the London
interbank market.
2. Interest. (a) Each Note will bear interest at a fixed rate (a “Fixed Rate
Note”) or at a floating rate (a “Floating Rate Note”).
(b) The Supplement sent to each holder of such Note will describe the following
terms: (i) whether such Note is a Fixed Rate Note or a Floating Rate Note and
whether such Note is an Original Issue Discount Note (as defined below); (ii)
the date on which such Note will be issued (the “Issue Date”); (iii) the Stated
Maturity Date (as defined below); (iv) if such Note is a Fixed Rate Note, the
rate per annum at which such Note will bear interest, if any, and the Interest
Payment Dates; (v) if such Note is a Floating Rate Note, the Base Rate, the
Index Maturity, the Interest Reset Dates, the Interest Payment Dates and the
Spread and/or Spread Multiplier, if any (all as defined below), and any other
terms relating to the particular method of calculating the interest rate for
such Note; and (vi) any other terms applicable specifically to such Note.
“Original Issue Discount Note” means a Note which has a stated redemption price
at the Stated Maturity Date that exceeds its Issue Price by more than a
specified de minimis amount and which the Supplement indicates will be an
“Original Issue Discount Note”.
(c) Each Fixed Rate Note will bear interest from its Issue Date at the rate per
annum specified in the Supplement until the principal amount thereof is paid or
made available for payment. Interest on each Fixed Rate Note will be payable on
the dates specified in the Supplement (each an “Interest Payment Date” for a
Fixed Rate Note) and on the Maturity Date (as defined below). Interest on Fixed
Rate Notes will be computed on the basis of a 360-day year of twelve 30-day
months.




--------------------------------------------------------------------------------




If any Interest Payment Date or the Maturity Date of a Fixed Rate Note falls on
a day that is not a Business Day, the required payment of principal, premium, if
any, and/or interest will be payable on the next succeeding Business Day, and no
additional interest will accrue in respect of the payment made on that next
succeeding Business Day.
(d) The interest rate on each Floating Rate Note for each Interest Reset Period
(as defined below) will be determined by reference to an interest rate basis (a
“Base Rate”) plus or minus a number of basis points (one basis point equals
one-hundredth of a percentage point) (the “Spread”), if any, and/or multiplied
by a certain percentage (the “Spread Multiplier”), if any, until the principal
thereof is paid or made available for payment. The Supplement will designate
which of the following Base Rates is applicable to the related Floating Rate
Note: (a) the CD Rate (a “CD Rate Note”), (b) the Commercial Paper Rate (a
“Commercial Paper Rate Note”), (c) the Federal Funds Rate (a “Federal Funds Rate
Note”), (d) LIBOR (a “LIBOR Note”), (e) the Prime Rate (a “Prime Rate Note”),
(f) the Treasury Rate (a “Treasury Rate Note”) or (g) such other Base Rate as
may be specified in such Supplement.
The rate of interest on each Floating Rate Note will be reset daily, weekly,
monthly, quarterly or semi-annually (the “Interest Reset Period”). The date or
dates on which interest will be reset (each an “Interest Reset Date”) will be,
unless otherwise specified in the Supplement, in the case of Floating Rate Notes
which reset daily, each Business Day, in the case of Floating Rate Notes (other
than Treasury Rate Notes) that reset weekly, the Wednesday of each week; in the
case of Treasury Rate Notes that reset weekly, the Tuesday of each week; in the
case of Floating Rate Notes that reset monthly, the third Wednesday of each
month; in the case of Floating Rate Notes that reset quarterly, the third
Wednesday of March, June, September and December; and in the case of Floating
Rate Notes that reset semiannually, the third Wednesday of the two months
specified in the Supplement. If any Interest Reset Date for any Floating Rate
Note is not a Business Day, such Interest Reset Date will be postponed to the
next day that is a Business Day, except that in the case of a LIBOR Note, if
such Business Day is in the next succeeding calendar month, such Interest Reset
Date shall be the immediately preceding Business Day. Interest on each Floating
Rate Note will be payable monthly, quarterly or semiannually (the “Interest
Payment Period”) and on the Maturity Date. Unless otherwise specified in the
Supplement, and except as provided below, the date or dates on which interest
will be payable (each an “Interest Payment Date” for a Floating Rate Note) will
be, in the case of Floating Rate Notes with a monthly Interest Payment Period,
on the third Wednesday of each month; in the case of Floating Rate Notes with a
quarterly Interest Payment Period, on the third Wednesday of March, June,
September and December; and in the case of Floating Rate Notes with a semiannual
Interest Payment Period, on the third Wednesday of the two months specified in
the Supplement. In addition, the Maturity Date will also be an Interest Payment
Date.
If any Interest Payment Date for any Floating Rate Note (other than an Interest
Payment Date occurring on the Maturity Date) would otherwise be a day that is
not a Business Day, such Interest Payment Date shall be postponed to the next
day that is a Business Day, except that in the case of a LIBOR Note, if such
Business Day is in the next succeeding calendar month, such Interest Payment
Date shall be the immediately preceding Business Day. If the Maturity Date of a
Floating Rate Note




--------------------------------------------------------------------------------




falls on a day that is not a Business Day, the payment of principal and interest
will be made on the next succeeding Business Day, and no interest on such
payment shall accrue for the period from and after such maturity.
Interest payments on each Interest Payment Date for Floating Rate Notes will
include accrued interest from and including the Issue Date or from and including
the last date in respect of which interest has been paid, as the case may be,
to, but excluding, such Interest Payment Date. On the Maturity Date, the
interest payable on a Floating Rate Note will include interest accrued to, but
excluding, the Maturity Date. Accrued interest will be calculated by multiplying
the principal amount of a Floating Rate Note by an accrued interest factor. This
accrued interest factor will be computed by adding the interest factors
calculated for each day in the period for which accrued interest is being
calculated. The interest factor (expressed as a decimal) for each such day will
be computed by dividing the interest rate applicable to such day by 360, in the
cases where the Base Rate is the CD Rate, Commercial Paper Rate, Federal Funds
Rate, LIBOR or Prime Rate, or by the actual number of days in the year, in the
case where the Base Rate is the Treasury Rate. The interest rate in effect on
each day will be (i) if such day is an Interest Reset Date, the interest rate
with respect to the Interest Determination Date (as defined below) pertaining to
such Interest Reset Date, or (ii) if such day is not an Interest Reset Date, the
interest rate with respect to the Interest Determination Date pertaining to the
next preceding Interest Reset Date, subject in either case to any adjustment by
a Spread and/or a Spread Multiplier.
The “Interest Determination Date” where the Base Rate is the CD Rate or the
Commercial Paper Rate will be the second Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is the Federal
Funds Rate or the Prime Rate will be the Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is LIBOR will be
the second London Business Day next preceding an Interest Reset Date. The
Interest Determination Date where the Base Rate is the Treasury Rate will be the
day of the week in which such Interest Reset Date falls when Treasury Bills are
normally auctioned. Treasury Bills are normally sold at auction on Monday of
each week, unless that day is a legal holiday, in which case the auction is held
on the following Tuesday or the preceding Friday. If an auction is so held on
the preceding Friday, such Friday will be the Interest Determination Date
pertaining to the Interest Reset Date occurring in the next succeeding week.
The “Index Maturity” is the period to maturity of the instrument or obligation
from which the applicable Base Rate is calculated.
The “Calculation Date,” where applicable, shall be the earlier of (i) the tenth
calendar day following the applicable Interest Determination Date or (ii) the
Business Day preceding the applicable Interest Payment Date or Maturity Date.
All times referred to herein reflect New York City time, unless otherwise
specified.
The Issuer shall specify in writing to the Issuing and Paying Agent which party
will be the calculation agent (the “Calculation Agent”) with respect to the
Floating Rate Notes. The Calculation Agent will provide the interest rate then
in effect and, if determined, the interest rate which will become effective




--------------------------------------------------------------------------------




on the next Interest Reset Date with respect to such Floating Rate Note to the
Issuing and Paying Agent as soon as the interest rate with respect to such
Floating Rate Note has been determined and as soon as practicable after any
change in such interest rate.
All percentages resulting from any calculation on Floating Rate Notes will be
rounded to the nearest one hundred-thousandth of a percentage point, with
five-one millionths of a percentage point rounded upwards. For example,
9.876545% (or .09876545) would be rounded to 9.87655% (or .0987655). All dollar
amounts used in or resulting from any calculation on Floating Rate Notes will be
rounded, in the case of U.S. dollars, to the nearest cent or, in the case of a
foreign currency, to the nearest unit (with one-half cent or unit being rounded
upwards).


CD Rate Notes
“CD Rate” means the rate on any Interest Determination Date for negotiable
certificates of deposit having the Index Maturity as published by the Board of
Governors of the Federal Reserve System (the “FRB”) in “Statistical Release
H.15(519), Selected Interest Rates” or any successor publication of the FRB
(“H.15(519)”) under the heading “CDs (Secondary Market)”.
If the above rate is not published in H.15(519) by 3:00 p.m. on the Calculation
Date, the CD Rate will be the rate on such Interest Determination Date set forth
in the daily update of H.15(519), available through the world wide website of
the FRB at http://www.federalreserve.gov/releases/h15/Update, or any successor
site or publication or other recognized electronic source used for the purpose
of displaying the applicable rate (“H.15 Daily Update”) under the caption “CDs
(Secondary Market)”.
If such rate is not published in either H.15(519) or H.15 Daily Update by 3:00
p.m. on the Calculation Date, the Calculation Agent will determine the CD Rate
to be the arithmetic mean of the secondary market offered rates as of 10:00 a.m.
on such Interest Determination Date of three leading nonbank dealers1 in
negotiable U.S. dollar certificates of deposit in New York City selected by the
Calculation Agent for negotiable U.S. dollar certificates of deposit of major
United States money center banks of the highest credit standing in the market
for negotiable certificates of deposit with a remaining maturity closest to the
Index Maturity in the denomination of $5,000,000.
If the dealers selected by the Calculation Agent are not quoting as set forth
above, the CD Rate will remain the CD Rate then in effect on such Interest
Determination Date.
Commercial Paper Rate Notes
“Commercial Paper Rate” means the Money Market Yield (calculated as described
below) of the rate on any Interest Determination Date for commercial paper
having the Index Maturity, as published in H.15(519) under the heading
“Commercial Paper-Nonfinancial”.


1 Such nonbank dealers referred to in this Statement of Terms may include
affiliates of the Dealer.




--------------------------------------------------------------------------------




If the above rate is not published in H.15(519) by 3:00 p.m. on the Calculation
Date, then the Commercial Paper Rate will be the Money Market Yield of the rate
on such Interest Determination Date for commercial paper of the Index Maturity
as published in H.15 Daily Update under the heading “Commercial
Paper-Nonfinancial”.
If by 3:00 p.m. on such Calculation Date such rate is not published in either
H.15(519) or H.15 Daily Update, then the Calculation Agent will determine the
Commercial Paper Rate to be the Money Market Yield of the arithmetic mean of the
offered rates as of 11:00 a.m. on such Interest Determination Date of three
leading dealers of U.S. dollar commercial paper in New York City selected by the
Calculation Agent for commercial paper of the Index Maturity placed for an
industrial issuer whose bond rating is “AA,” or the equivalent, from a
nationally recognized statistical rating organization.
If the dealers selected by the Calculation Agent are not quoting as mentioned
above, the Commercial Paper Rate with respect to such Interest Determination
Date will remain the Commercial Paper Rate then in effect on such Interest
Determination Date.
“Money Market Yield” will be a yield calculated in accordance with the following
formula:
    
 
D x 360
 
Money Market Yield =
 
x 100
 
 
 
 
360 - (D x M)
 

where “D” refers to the applicable per annum rate for commercial paper quoted on
a bank discount basis and expressed as a decimal and “M” refers to the actual
number of days in the interest period for which interest is being calculated.
Federal Funds Rate Notes
“Federal Funds Rate” means the rate on any Interest Determination Date for
Federal Funds as published in Reuters (or any successor service) on page
FEDFUNDS1 under the heading “EFFECT” (or any other page as may replace the
specified page on that service) (“Reuters Page FEDFUNDS1”).
If the above rate does not appear on Reuters Page FEDFUNDS1 or is not so
published by 3:00 p.m. on the Calculation Date, the Federal Funds Rate will be
the rate on such Interest Determination Date as published in H.15 Daily Update
under the heading “Federal Funds/(Effective)”.
If such rate is not published as described above by 3:00 p.m. on the Calculation
Date, the Calculation Agent will determine the Federal Funds Rate to be the
arithmetic mean of the rates for the last transaction in overnight U.S. dollar
federal funds arranged by each of three leading brokers of Federal Funds
transactions in New York City selected by the Calculation Agent prior to 9:00
a.m. on such Interest Determination Date.
If the brokers selected by the Calculation Agent are not quoting as mentioned
above, the Federal Funds Rate will remain the Federal Funds Rate then in effect
on such Interest Determination Date.
LIBOR Notes




--------------------------------------------------------------------------------




The London Interbank offered rate (“LIBOR”) means, with respect to any Interest
Determination Date, the rate for deposits in U.S. dollars having the Index
Maturity that appears on the Designated LIBOR Page as of 11:00 a.m. London time,
on such Interest Determination Date.
If no rate appears, LIBOR will be determined on the basis of the rates at
approximately 11:00 a.m., London time, on such Interest Determination Date at
which deposits in U.S. dollars are offered to prime banks in the London
interbank market by four major banks in such market selected by the Calculation
Agent for a term equal to the Index Maturity and in principal amount equal to an
amount that in the Calculation Agent’s judgment is representative for a single
transaction in U.S. dollars in such market at such time (a “Representative
Amount”). The Calculation Agent will request the principal London office of each
of such banks to provide a quotation of its rate. If at least two such
quotations are provided, LIBOR will be the arithmetic mean of such quotations.
If fewer than two quotations are provided, LIBOR for such interest period will
be the arithmetic mean of the rates quoted at approximately 11:00 a.m., in New
York City, on such Interest Determination Date by three major banks in New York
City, selected by the Calculation Agent, for loans in U.S. dollars to leading
European banks, for a term equal to the Index Maturity and in a Representative
Amount; provided, however, that if fewer than three banks so selected by the
Calculation Agent are providing such quotations, the then existing LIBOR rate
will remain in effect for such Interest Payment Period.
“Designated LIBOR Page” means Reuters Screen LIBOR01 Page or any replacement
page or pages on which London interbank rates of major banks for the Index
Currency are displayed.
Prime Rate Notes
“Prime Rate” means the rate on any Interest Determination Date as published in
H.15(519) under the heading “Bank Prime Loan”.
If the above rate is not published in H.15(519) prior to 3:00 p.m. on the
Calculation Date, then the Prime Rate will be the rate on such Interest
Determination Date as published in H.15 Daily Update opposite the caption “Bank
Prime Loan”.
If the rate is not published prior to 3:00 p.m. on the Calculation Date in
either H.15(519) or H.15 Daily Update, then the Calculation Agent will determine
the Prime Rate to be the arithmetic mean of the rates of interest publicly
announced by each bank that appears on the Reuters Screen US PRIME1 Page (as
defined below) as such bank’s prime rate or base lending rate as of 11:00 a.m.
on that Interest Determination Date.
If fewer than four such rates referred to above are so published by 3:00 p.m. on
the Calculation Date, the Calculation Agent will determine the Prime Rate to be
the arithmetic mean of the prime rates or base lending rates quoted on the basis
of the actual number of days in the year divided by 360 as of the close of
business on such Interest Determination Date by three major banks in New York
City selected by the Calculation Agent.
If the banks selected are not quoting as mentioned above, the Prime Rate will
remain the Prime Rate in effect on such Interest Determination Date.




--------------------------------------------------------------------------------




“Reuters Screen US Prime1 Page” means the display designated as page “USPrime1”
of the Reuters Service, or any successor service, or any replacement page or
pages on that service, for the purpose of displaying prime rates or base lending
rates of major U.S. banks.
Treasury Rate Notes
“Treasury Rate” means:
(1) the rate from the auction held on the Interest Determination Date (the
“Auction”) of direct obligations of the United States (“Treasury Bills”) having
the Index Maturity specified in the applicable pricing supplement above under
the caption “INVESTMENT RATE”, as that rate appears on Reuters Screen
USAUCTION10 or USAUCTION11 Page under the heading “Investment Rate” (or any
other page as may replace the specified page on that service or a successor
service).
(2) if the rate referred to in clause (1) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield (as defined below) of
the rate for the applicable Treasury Bills as published in H.15 Daily Update,
under the caption “U.S. Government Securities/Treasury Bills/Auction High”, or
(3) if the rate referred to in clause (2) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield of the auction rate of
the applicable Treasury Bills as announced by the United States Department of
the Treasury, or
(4) if the rate referred to in clause (3) is not so announced by the United
States Department of the Treasury, or if the Auction is not held, the Bond
Equivalent Yield of the rate on the particular Interest Determination Date of
the applicable Treasury Bills as published in H.15(519) under the caption “U.S.
Government Securities/Treasury Bills/Secondary Market”, or
(5) if the rate referred to in clause (4) not so published by 3:00 p.m. on the
related Calculation Date, the rate on the particular Interest Determination Date
of the applicable Treasury Bills as published in H.15 Daily Update, under the
caption “U.S. Government Securities/Treasury Bills/Secondary Market”, or
(6) if the rate referred to in clause (5) is not so published by 3:00 p.m. on
the related Calculation Date, the rate on the particular Interest Determination
Date calculated by the Calculation Agent as the Bond Equivalent Yield of the
arithmetic mean of the secondary market bid rates, as of approximately 3:30 p.m.
on that Interest Determination Date, of three primary United States government
securities dealers selected by the Calculation Agent for the issue of Treasury
Bills with a remaining maturity closest to the Index Maturity specified in the
Supplement, or
(7) if the dealers so selected by the Calculation Agent are not quoting as
mentioned in clause (6), the Treasury Rate in effect on the particular Interest
Determination Date.
“Bond Equivalent Yield” means a yield (expressed as a percentage) calculated in
accordance with the following formula:




--------------------------------------------------------------------------------




 
D x N
 
Bond Equivalent Yield =
 
x 100
 
 
 
 
360 - (D x M)
 

where “D” refers to the applicable per annum rate for Treasury Bills quoted on a
bank discount basis and expressed as a decimal, “N” refers to 365 or 366, as the
case may be, and “M” refers to the actual number of days in the applicable
Interest Reset Period.
3.
Final Maturity. The Stated Maturity Date for any Note will be the date so
specified in the Supplement, which shall be no later than 397 days from the date
of issuance. On its Stated Maturity Date, or any date prior to the Stated
Maturity Date on which the particular Note becomes due and payable by the
declaration of acceleration, each such date being referred to as a Maturity
Date, the principal amount of each Note, together with accrued and unpaid
interest thereon, will be immediately due and payable.

4.
Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” with respect to a Note: (i) default in any payment when due
of principal of or interest on such Note (including on a redemption thereof);
(ii) the Issuer or the Guarantor makes any compromise arrangement with its
creditors generally including the entering into any form of moratorium with its
creditors generally; (iii) a court having jurisdiction shall enter a decree or
order for relief in respect of the Issuer or the Guarantor in an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or there shall be appointed a receiver, administrator,
liquidator, custodian, trustee or sequestrator (or similar officer) with respect
to the whole or substantially the whole of the assets of the Issuer or the
Guarantor and any such decree, order or appointment is not removed, discharged
or withdrawn within 60 days thereafter; or (iv) the Issuer or the Guarantor
shall commence a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or consent to the entry of an
order for relief in an involuntary case under any such law, or consent to the
appointment of or taking possession by a receiver, administrator, liquidator,
assignee, custodian, trustee or sequestrator (or similar official), with respect
to the whole or substantially the whole of the assets of the Issuer or the
Guarantor or make any general assignment for the benefit of creditors. Upon the
occurrence of an Event of Default, the principal of each obligation evidenced by
such Note (together with interest accrued and unpaid thereon) shall become,
without any notice or demand, immediately due and payable.

5.     Obligation Absolute. No provision of the Issuing and Paying Agency
Agreement under which the Notes are issued shall alter or impair the obligation
of the Issuer, which is absolute and unconditional, to pay the principal of and
interest on each Note at the times, place and rate, and in the coin or currency,
herein prescribed.
6.     Supplement. Any term contained in the Supplement shall supersede any
conflicting term contained herein.




--------------------------------------------------------------------------------




Exhibit D
Form of Guarantee
GUARANTEE
GUARANTEE, dated as of [_____], of DCP Midstream Partners, LP, a limited
partnership organized under the laws of the State of Delaware (the “Guarantor”).
The Guarantor, for value received, hereby agrees as follows for the benefit of
the holders from time to time of the Notes hereinafter described:
1.    The Guarantor irrevocably guarantees payment in full, as and when the same
becomes due and payable, of the principal of and interest, if any, on the
promissory notes (the “Notes”) issued by DCP Midstream Operating, LP, a Delaware
limited partnership and a wholly-owned subsidiary of the Guarantor (the
“Issuer”), from time to time pursuant to the Issuing and Paying Agent Agreement,
dated as of [_____], as the same may be amended, supplemented or modified from
time to time, between the Issuer, the Guarantor and [_____] (the “Agreement”).
2.    The Guarantor’s obligations under this Guarantee shall be unconditional,
irrespective of the validity or enforceability of any provision of the Agreement
or the Notes.
3.    This Guarantee is a guaranty of the due and punctual payment (and not
merely of collection) of the principal of and interest, if any, on the Notes by
the Issuer and shall remain in full force and effect until all amounts have been
validly, finally and irrevocably paid in full, and shall not be affected in any
way by any circumstance or condition whatsoever, including without limitation
(a) the absence of any action to obtain such amounts from the Issuer, (b) any
variation, extension, waiver, compromise or release of any or all of the
obligations of the Issuer under the Agreement of the Notes or of any collateral
security therefor or (c) any change in the existence or structure of, or the
bankruptcy or insolvency of, the Issuer or by any other circumstance (other than
by complete, irrevocable payment) that might otherwise constitute a legal or
equitable discharge or defense of a guarantor or surety. The Guarantor waives
all requirements as to diligence, presentment, demand for payment, protest and
notice of any kind with respect to the Agreement and the Notes.
4.    In the event of a default in payment when due of principal of or interest
on any Notes, the holders of such Notes may institute legal proceedings directly
against the Guarantor to enforce this Guarantee without first proceeding against
the Issuer.
5.    This Guarantee shall remain in full force and effect or shall be
reinstated (as the case may be) if at any time any payment by the Issuer of the
principal of or interest, if any, on the Notes, in whole or in part, is
rescinded or must otherwise be returned by the holder upon the insolvency,
bankruptcy or reorganization of the Issuer or otherwise, all as though such
payment had not been made.
6.    This Guarantee shall be governed by and construed in accordance with the
laws of the State of New York.


--------------------------------------------------------------------------------




The Guarantor has executed this Guarantee as of the date first above written.
 
Guarantor:
 
 
 
DCP Midstream Partners, LP
 
 
 
By: DCP Midstream GP, LP,
 
   its general partner
 
 
 
By: DCP Midstream GP, LLC,
 
   its general partner
 
 
 
By:   __________________________________
 
Name:                                                                  
 
Title:  ________________________________ 



